                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
JOANNA M. SNYDER,                                 )
                                                  )
               Petitioner,                        )
                                                  )
               v.                                 )
                                                  )          Civil Action No. 19-10196-LTS
FCDC, Sheriffs,                                   )
                                                  )
               Respondent.                        )
                                                  )
                                                  )
                                                  )

                                              ORDER

                                          March 11, 2019

SOROKIN, D.J.

       On January 28, 2019, pro se petitioner Joanna M. Snyder filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2241. At the time, Snyder was detained at the Flathead County

Detention Center in Kalispell, Montana. Because Snyder filed her petition without paying the

$5.00 filing fee or seeking leave to proceed in forma pauperis, on February 12, 2019, the Court

issued an order [ECF #4] requiring her to resolve the fee within 21 days. The Court also warned

Snyder that failure to do so would result in dismissal of the action.

       The deadline for complying with the Court’s February 12, 2019 order has passed without

any response from Snyder. On February 22, 2019, the copy of the filing fee order the clerk had

mailed to Snyder was returned as undeliverable, with a notation that Snyder was not at the

institution. The return of the mail does not, however, extend the deadline for complying with the

Court’s order. Under this Court’s Local Rules, pro se litigants are required to inform the clerk of

any change of address, and “[a]ny notice sent by the clerk . . . to a pro se party shall be deemed
delivered and properly served it sent to the most recent address . . . provided by the pro se party.”

Local Rule 83.5.5(h) (D. Mass.)

        Accordingly, the Court orders that this action be dismissed without prejudice for failure

to pay the filing fee.

        SO ORDERED.

                                                      /s/ Leo T. Sorokin
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
